Citation Nr: 0125750	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  01-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel

INTRODUCTION

The veteran had active service from March 13, 1964 to March 
10, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision, which 
denied a request to reopen a previously denied claim of 
service connection for an anxiety disorder.  


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for anxiety or panic disorder in May 1998.  The 
veteran was informed of the denial in June 1998, but did not 
appeal.

2.  The evidence received since the May 1998 denial, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for an anxiety disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156, 3.303, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that he 
incurred an anxiety disorder during service, for which he is 
entitled to service connection.  

As note above, in a May 1998 decision, the RO denied the 
veteran's claim of service connection for an anxiety or panic 
disorder on the basis that there was no evidence of in-
service treatment or manifestations of the disorder within a 
year of separation and, therefore, that the claim was not 
well grounded.  In the absence of a timely appeal to that 
decision, it became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2001).  Consequently, the Board can consider the merits of 
the present claim for service connection only if "new and 
material evidence" has been submitted since the time of the 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo depends 
upon whether new and material evidence has been received.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been presented, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board notes that on August 29, 2001, the Secretary 
promulgated regulations which amended the regulation 
regarding new and material evidence.  However, the regulation 
applies only to claims to reopen submitted on or after Aug. 
29, 2001.  Since this veteran's claim to reopen was submitted 
in October 1998, it must be reviewed under the unamended 
regulation.  66 Fed. Reg. 45,620 (Aug. 29, 2001).

At the time of the RO's previous decision, the evidence of 
record included an April 1991 medical report addressed to the 
Division of Disability Determination, revealing a diagnosis 
of recurrent major depressive disorder.  The transcript of a 
January 1992 hearing is also part of the claims file.  The 
transcript shows that the veteran testified to having anxiety 
attacks at least once every two to three weeks.  A VA 
examination report, dated in April 1993, reflects a diagnosis 
of panic disorder with agoraphobia.  That report also notes 
that the veteran's mother provided a history of the veteran 
having had two nervous breakdowns in 1979 and another in 
1982.  In addition, the record included treatment records 
from the Tuscaloosa VA medical center (MC), dated from 
February 1994 to August 1997.  Among those records is a 
Social Work Service Assessment and Plan form, which shows 
that in February 1994 the veteran presented with complaints 
of anxiety in the form of panic attacks.  The veteran 
reported that he had experienced these attacks since his 
early twenties; but more severely in recent years.  
Throughout these treatment records, the examiners noted 
observing mild depression and panic disorder, with the last 
recorded treatment dated in August 1997 showing a diagnosis 
of panic disorder without agoraphobia and major depressive 
disorder.  

Evidence has been associated with this claims file since the 
May 1998 decision, to include a March 1983 report of 
evaluation from Comprehensive Mental Health Services, Inc.  
This report indicates that the veteran had no complaints of 
psychiatric or physical distress and that he demonstrated no 
noticeable psychiatric symptoms indicating a disorder or 
impediment to his working.  A two page, unsigned, report by 
Frederic W. Feist, M.D., dated in June 1985, includes an 
impression of major depression with paranoid personality 
disorder.  The report states that the veteran complains of 
feeling depressed, and that he was dismissed from his job in 
1982 and committed to the Westboro State Hospital for fifteen 
days.  In addition, the newly associated evidence includes a 
letter, dated in March 2000, from a VA psychologist 
indicating that he treated the veteran since 1998 primarily 
for panic and social anxiety, that he had reviewed the VA 
treatment records and the veteran's history, and that the 
veteran's first illegal use of drugs started while in the 
military and coincided with the onset of his first anxiety 
and panic symptoms.  The examiner opined that the drug use 
appeared to have been an effort to "self-medicate" the 
symptoms.  Additionally, the newly associated evidence 
included the veteran's testimony at a July 2001 hearing in 
which he stated that he first used drugs while at Oakland 
Army Base.

The Board finds that evidence associated with the file since 
the May 1998 rating decision is new.  In particular, the 
Board views the hearing testimony that the veteran first used 
drugs in the service and the VA psychologist's March 2000 
opinion that drug use appeared to be an attempt to self-
medicate a psychiatric disorder is "new."  38 C.F.R. 
§ 3.156.  Given that at the time of the May 1998 rating 
decision there was no evidence of in-service disease or 
injury related to a current disability, the March 2000 letter 
is neither redundant, nor cumulative. 

The Board further finds that this new evidence is 
"material."  38 C.F.R. § 3.156.  The RO initially denied 
service connection on the basis that there was no evidence 
that the veteran acquired an anxiety disorder in service.  As 
noted above, the newly associated records include opinion 
evidence that tends to link the onset of an anxiety disorder 
to military service, something that was not previously shown, 
and as such, bears directly and substantially on the specific 
matter under consideration.  In short, the Board finds that 
the evidence is so significant that the claim cannot fairly 
be resolved without considering it.  The claim is therefore 
reopened.


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for an anxiety disorder; to this 
extent, the appeal is granted.



REMAND

While the Board has reopened the claim of entitlement to 
service connection for an anxiety disorder, it is of the view 
that further development is warranted before proceeding with 
the appeal. 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) which made significant changes in the law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In August 2001, VA promulgated 
regulations implementing the new law.  66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The Act is applicable 
to all claims filed on or after the date of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The changes 
include an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and the elimination of the concept of a 
well-grounded claim.  Further, the new law and regulations 
redefine the obligations of VA with respect to the duty to 
assist.  In particular, the changes require the RO to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim, when the claimant has 
submitted a substantially complete application for benefits.  
66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

While the RO provided the veteran a VA examination in March 
1993, as it was provided in conjunction with a non-service-
connected pension claim, it did not address service 
connection issues.  This fact, combined with the March 2000 
letter from a VA psychologist opining that the veteran's drug 
use during service was an attempt to self-medicate what was 
likely an anxiety disorder, suggests that an additional VA 
examination by a psychiatrist who has had the benefit of a 
full review of the claims file is warranted.  

Furthermore, the Board notes that references found in the 
evidence of record suggest the existence of additional VA 
treatment records relevant to the claim of entitlement to 
service connection.  The VA psychologist who provided the 
March 2000 opinion stated that he had been seeing the veteran 
since 1998.  Records of these sessions are not in the claims 
file.  Under the new law and regulation, and given that VA 
adjudicators are viewed as having constructive knowledge of 
VA records, these records should be obtained and added to the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159) are fully 
satisfied. 

2.  The RO should request that the 
veteran provide information about any 
additional medical evidence of treatment 
for an anxiety disorder that is not now 
included in the record.  The RO should 
assist the appellant in obtaining such 
evidence and contact any identified 
caregivers to obtain relevant records.  
Moreover, the RO should obtain all VA 
records of treatment for anxiety, 
especially those that may have been 
prepared by the author of the March 2000 
letter mentioned above.  Any evidence 
received through these development 
efforts should be associated with the 
claims folder.

3.  After the above-requested 
development is completed, the RO should 
schedule the veteran for a VA 
evaluation by a psychiatrist.  
Psychological testing should be 
conducted with a view toward 
determining whether there is any 
connection between any present anxiety 
disorder and the veteran's military 
service.  The examiner should provide a 
specific opinion as to the medical 
probabilities that an anxiety disorder 
had its onset during military service.  
Any opinion provided by the examiner 
should be explained in the context of 
the entire record, including the March 
2000 opinion by a VA psychologist.

4.  The RO should undertake any 
additional evidentiary development 
suggested by the evidence obtained as a 
result of the above requests.  After all 
notice requirements are satisfied, and 
the duty to assist is fulfilled, the RO 
should re-adjudicate the claim.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for further development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



